DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Amendments
2.	The amendment filed January 28, 2022 has been entered. Claims 12, 51, 54, 95, 98. 102-103, 106, and 110 have been amended. Claims 119-120 were newly added. Claims 1-11, 13, 17, 19, 21, 23-34, 26-27, 30, 32, 34-44, 48-50, 52, 55-60, 62-65, 67-68, 71-73, 75-77, 80-87, 89, and 91-94 cancelled. Claims 15-16, 18, 20, 22, 25, 28-29, 31, 33, 45-47, 51, 53-54, 61, 66, 69-70, 74, 78-79, 88, 90, 95-97, 99-118 and 119-120 are withdrawn from consideration.    
 Claims 12, 14, 93-94 and 98 are under consideration in this Office Action.  



Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on January 28, 2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Withdrawal of Rejections
4.	The following rejections have been withdrawn in vie of applicants’ amendments and arguments:
	a) The rejection of claims 12, 14 and 98 under 35 U.S.C. 102(a)(1) as being anticipated by Badarau et al; and
	b) The rejection of claims 27 and 93-94 are rejected under 35 U.S.C. 103 as being unpatentable over Badarau et al., as applied to claims 12, 14 and 98 above, in view of Torres et al.


Election/Restrictions
5.	Claims 12, 14, 93-94 and 98 are allowable. The restriction requirement of March 19, 2021, as set forth in the Office action mailed on March 19, 2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn in part. Claims 15-16, 18, 20, 22, 25, 28-29, 31, 33, 45-47, 51, 53, 54, and 119-120 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 61, 66, 69, 70, 74, 78, 79, 88, 90, 95-97, 100-106 and 107-118 remain withdrawn from consideration.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER’S AMENDMENT
6.	Authorization for this examiner’s amendment was given in an interview with William Holtz on March 9, 2022.
The application has been amended as follows: 
Claims 61, 66, 69, 70, 74, 78, 79, 88, 90, 95-97, 100-106 and 107-118 are cancelled. 
Claim 28 (Currently Amended) The mutant subunit polypeptide of claim 14, comprising a triple-mutant LukB, wherein the LukB position corresponding to K12 of SEQ ID NO: 29 is substituted with alanine (A), the LukB position corresponding to K19 of SEQ ID NO: 29 is substituted with alanine (A), and the LukB position corresponding to R23 of SEQ ID NO: 29 is substituted with 

Claim 46. (Currently Amended) The mutant subunit polypeptide of claim 14, wherein the wild-type LukA subunit comprises an amino acid sequence selected from the group consisting of and SEQ ID NO: 41. 

Claim 47 (Currently Amended) The mutant subunit polypeptide of claim 12, wherein the wild-type LukB subunit comprises an amino acid sequence selected from the group consisting of and SEQ ID NO: 54. 

Claim 119 (Currently Amended) The mutant subunit polypeptide of claim 14, wherein the wild-type LukB subunit comprises an amino acid sequence selected from the group consisting of and SEQ ID NO: 54. 

Claim 120 (Currently Amended) The mutant subunit polypeptide of claim 14,
and SEQ ID NO: 41, and SEQ ID NO: 54. 


Allowable Subject Matter
7.	Claims 12, 14-16, 18, 20, 22, 25, 28-29, 31, 33, 45-47, 51, 53, 54, 93-94, 98 and 119-120 are allowed. The art does not teach or fairly suggest an isolated mutant staphylococcal leukocidin subunit polypeptide comprising a wild-type staphylococcal LukA subunit, a wild-type staphylococcal LukB subunit, or a wild-type staphylococcal LukAB dimer, except for having one or more amino acid substitutions at conserved residues in the LukA subunit, the LukB subunit, or in the LukAB dimer, comprising a mutation in the LukAB dimer/dimer interface region, wherein the mutation in the LukAB 
8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571) 272-0859.  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).